Citation Nr: 1446901	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to August 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was before the Board in October 2013, it was remanded for further development.

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Psychiatric disability was present in service.

2.  The evidence fails to clearly and unmistakably establish that the Veteran's psychiatric disability underwent no permanent increase in severity as a result of service.


CONCLUSION OF LAW

The Veteran's psychiatric disability was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 . 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (2013); 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for psychiatric disability because his disability was in remission when he entered active service and was aggravated while he was on active duty.

Unfortunately, many of the Veteran's service treatment records, to include the report of his entrance examination, could not be located.  However, in a December 2013 VA examination, the examining psychiatrist found that the Veteran's psychiatric disability clearly and unmistakably existed prior to service.  The examiner pointed to evidence of record showing that the Veteran was hospitalized in 1996 and 1997 for depression, suicidality, and behavioral problems.  The Veteran also reported that he had to obtain a waiver for mental disorders in order to join the military.  

Nevertheless, the evidence fails to clearly and unmistakably establish that the Veteran's psychiatric disability underwent no permanent increase in severity as a result of service.  An in-service evaluation for fitness for duty and continued service noted that the Veteran's psychiatric symptoms had been exacerbated since his entrance to service, resulting in suicidal ideation, impulsive behaviors, and three hospitalizations.  He reported in June 2006 that his symptoms were worsening.  He was discharged from service in August 2006 due to mental health issues.  

Additionally, VA treatment records and Social Security Administration records show that the Veteran has been hospitalized at least twice since service for psychiatric symptoms.  He also received outpatient mental health treatment from November 2010 to February 2013.  Although the December 2013 examiner opined that the Veteran's psychiatric disability was clearly and unmistakably not aggravated beyond its natural progression by service, the rationale for the opinion is inadequate.  Merely because the Veteran was hospitalized less frequently after service than during service, the examiner found that an increase in severity following service was not supported by the evidence.  However, the examiner erroneously failed to adequately address whether the in-service hospitalizations were due to an aggravation of his psychiatric symptoms that had previously been in remission and that continued after service.  As stated above, the Veteran's VA treatment records show that he has received continuous mental health treatment for several years since service.

Because the evidence does not show that the Veteran's psychiatric disability clearly and unmistakably underwent no permanent increase in severity as a result of service, the presumption of soundness has not been rebutted and the Veteran is entitled to service connection for psychiatric disability, currently diagnosed as persistent depressive disorder.





ORDER

Service connection for psychiatric disability, currently diagnosed as persistent depressive disorder, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


